UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1325



In re:   JEFFREY A. PLEASANT, a/k/a Jeffrey A. Pleasants,



                Petitioner.



                 On Petition for Writ of Mandamus.
                       (3:00-cr-00071-REP-1)


Submitted:   May 29, 2014                   Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey A. Pleasant, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeffrey A. Pleasant petitions for a writ of mandamus

seeking an order compelling a state court to produce records of

certain proceedings and compelling the district court to vacate

his convictions and sentence.                   We conclude that Pleasant is not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.              Kerr    v.    United   States

Dist.    Court,      426     U.S.       394,     402    (1976);       United     States       v.

Moussaoui,     333    F.3d       509,    516-17        (4th    Cir.    2003).      Further,

mandamus relief        is    available          only    when    the    petitioner       has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                            Mandamus may not be

used as a substitute for appeal.                       In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).                          This court does not have

jurisdiction to grant mandamus relief against state officials,

Gurley v. Superior Court of Mecklenburg Cnty., 411 F.2d 586, 587

(4th Cir. 1969), and does not have jurisdiction to review final

state    court     orders,       Dist.     of       Columbia    Court       of   Appeals      v.

Feldman, 460 U.S. 462, 482 (1983).

             The relief sought by Pleasant is not available by way

of mandamus.       Accordingly, although we grant leave to proceed in

forma    pauperis,         and    grant        Pleasant’s       motion      to   amend     his

petition,     we     deny    the    petition          for     writ    of    mandamus.         We

                                                2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                           PETITION DENIED




                                      3